Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE and Reply filed on 25 November 2020.
In the Amendment, claims 1, 2, 5, 6, 11, 15, 18 and 23 were amended, claims 10, 12, 14 and 22 were cancelled, and claim 24 was added. 
Accordingly, claims 1-9, 11, 13, 15-21, 23 and 24 are currently pending and have been examined.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 13, 15-21, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13
- Claim 1 and 13 recite:
the candidate features being determined based on: … an occurrence of a spreading of the candidate features from a first local network to one or more other local networks of the relationship network, the occurrence of a spreading of the candidate features being determined based on the candidate features occurring at a threshold increased frequency within the data for social media activity within the one or more other local networks relative to other features of interest.

Related subject matter is discussed in paragraph 0030 of the 
The spread of popular features between these individual local networks is what is used by the analytics engine 84 to determine candidate features. In this regard, the analytics engine 84 may be configured to determine popular features that have spread to other individual local networks. In particular, for example, the analytics engine 84 may be configured to determine which popular features have spread to a number of individual local networks that has increased by at least a given percentage (e.g., 20%) since the last time the feature was popular. … Thus, for example, the analytics engine 84 may be configured to determine … that the number of communities that the feature is relevant for has increased by at least 20% since the last time the feature was selected for evaluation as a candidate feature. This determination effectively indicates whether the corresponding feature is breaking out of its local networks to begin to rapidly spread to other networks.

As best understood, the specification describes the occurrence of spreading of candidate features from a first network to other networks being determined based on the candidate features occurring in a larger number of other (individual local) networks (number of networks has increased by at least a given percentage), not based on the candidate features occurring more frequently in the same networks, and not -- more generally -- "based on the candidate features occurring at a threshold increased frequency within the data for social media activity within the one or more other local networks relative to other features of interest." Accordingly, the recitation in question is understood to claim subject matter that is broader than what is described in the specification, i.e., broader than what 
Thus, support in Applicant's original disclosure is not found for the recitation in question, specifically, for the language indicated above in bold. 
Claim 24
- Claim 24 recites "a function of a cumulative distribution, over k, of a percent of users that mention or repost the given candidate feature after k or more users of a given local network have mentioned or reposted the candidate feature, where k is 2 or 3."  Related subject matter is discussed in paragraphs 0032 and 0034 of the specification. However, no support in Applicant's original disclosure is found for the language indicated above in bold, viz., "a function of."
- Note the following is a point of clarification, not a point of rejection: Claim 24 recites "wherein the determining the complex social contagion score for a given candidate feature of the candidate features is determined based on a function of a cumulative distribution, over k, of a percent of users that mention or repost the given candidate feature after k or more users of a given local network have mentioned or reposted the candidate feature, where k is 2 or 3."  Related subject matter is discussed in paragraphs 0032 and 0034 of the specification. However, in this regard, the specification refers to "k or more neighbors," not to "k or more users of a [i.e., any] given local 
Claims 2-9, 11, 15-21, 23 and 24 are (also) rejected by virtue of their dependency on rejected base claims.
35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13, 15-21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
Claims 1 and 13
- The first step recites "autonomously monitor the data stream for the social networking service" (claim 1) or "autonomously monitoring, via a device interface operably coupled to the processing circuitry, a data stream for a social networking service via a connection to a communications network to access the data stream of the social networking service" (claim 13).  This recitation is unclear as it appears to mean that the monitoring of the data stream is being performed for a social networking service. As best understood, the step is intended to recite monitoring the data stream of the social networking service. If so, the word "for" (two instances underlined above) should be changed to "of."  
Claim 2 
- recites "wherein the processing circuitry is configured to provide the indication regarding the classification as a social contagion is based on the critical mass score." This recitation does not make sense, as indicated by the two occurrences of "is" (shown in bold). 
Claim 24 
- recites "wherein the determining … is determined based on …." This recitation does not appear to make sense or align with the bold). 
Claims 2-9, 11, 15-21, 23 and 24 are (also) rejected by virtue of their dependency on rejected base claims.

Claim Rejections - 35 USC § 101
Upon reconsideration, the rejection under 35 U.S.C. 101 is withdrawn. 
The Examiner generally rejects Applicant's arguments set forth in the Reply filed on 25 November 2020. For example, contrary to Applicant's arguments, the Examiner deems that: the claims include only generic computer elements; the claims do not amount to an improvement (as they are taught by the prior art); and the claims are not analogous to McRO. However, the Examiner also deems that the claimed subject matter arises only in the internet context/is necessarily rooted in computer technology (specifically, online social networks) and hence is not directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, 13, 15-21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Complex contagions and the diffusion of popular Twitter hashtags in Nigeria" by Fink et al., hereafter Fink.

Notes:
- In the citations to Fink presented below, numerals indicate sections of Fink, unless indicated otherwise.
- Where a figure or table is cited below, the Applicant is also directed to the associated portions of the text, not all of which are necessarily cited.

Regarding Claims 1 and 13
Fink teaches:
a device interface configured to connect the contagion monitoring apparatus to a communications network to access a data stream for a social networking service; and (Abstract, 3-3.3 use of Twitter API indicates a device interface configured to connect the contagion monitoring apparatus to a communications network to access a data stream for a social networking service)
processing circuitry operably coupled to the device interface and configured to execute instructions that, when executed, cause the contagion monitoring apparatus to: (Abstract, 3-3.3 use of Twitter API indicates performance by contagion monitoring apparatus caused by execution of instructions configured by processing circuitry operably coupled to the device interface)
(step 0) autonomously monitor the data stream for the social networking service; (Abstract, 3-3.3 use of Twitter API indicates autonomous monitoring of Twitter data stream (data stream for social networking service))
(step A) receive data indicative of social media activity of a plurality of users on the social networking service via the data stream; (3 collect tweets from 1.9 million users on Twitter; as per foregoing citations (via the data stream
(step B) select features of interest from the data; (3.1 select hashtags (features of interest) from the tweets (data))
(step C) build, and regenerate at an interval, a relationship network, based on the data, that defines a plurality of local networks of users of the social networking service, each local network being a collection of users of the social media networking service linked via mentions and repostings of social media content; (3.3 based on Twitter API data stream (e.g., tweets and metadata), generate (build) conversation network/graph (relationship network), that defines network of Twitter (social networking service) users linked via mentions/repostings of social media content (links between users, inferred from retweets/replies/mentions); 3, 4, Tables 1 and 3, and Figs. 6-8 indicate that multiple data collections and analyses were performed, indicating that the generation/ building of the relationship network was performed and repeated at a later time (regenerate at an interval); 4, 4.1, 4.2 the fact that the system measures the spread of hashtags to other networks beyond a user's local network indicates that the conversation graph/networks generated include multiple local networks (plurality of networks))
(step D) analyze the features of interest to determine candidate features for classification as a social contagion, the candidate features being determined based on: a frequency that the candidate features occur within the data within a recency time window exceeding a threshold frequency, and; (5.1, Fig. 3 analyze hashtags (features of interest) -- compare (1) hashtag that pertains to a news item (#MH370) with (2) hashtag that pertains to a social movement (or has a social/political element, or is risky to share) (#bringbackourgirls), in respect of comparison of daily volume of news stories about the event and daily volume of tweets containing the hashtag; the analysis reveals that for the news hashtag (#MH370), the news volume was relatively high throughout the lifetime of the hashtag (news volume consistent with the tweet count), whereas for the social movement hashtag (#bringbackourgirls), the hashtag led the news cycle somewhat (news volume not consistent with, but lags, tweet count); this result of the analysis (comparison of the news hashtag and the social movement hashtag) suggests that the social movement hashtag is a good candidate to explore endogenous network phenomena such as complex contagion and critical mass, whereas the news hashtag seems to be a direct response to an exogenous effect (viz., the news event) and hence would not be expected to show evidence of (is not a good candidate for exploring) complex contagion or critical mass; Abstract, 1, 3.1, 4, 5.1, 5.3, 7, Table 3 from among the hashtags (features of interest), a subset of popular hashtags was selected determined) as candidate features for further analysis re contagion/virality, e.g., hashtags adopted by a threshold minimum number of users, e.g., at least 1000 users (hashtags of a threshold minimum level of popularity) (based on a frequency that the candidate features occur within the data exceeding a threshold frequency) within the first 21 days of significant usage (within a recency time interval), or as another example, the features selected as candidate features are features that had at least ten tweets in a given 24-hour period, or 3 retweets, replies or mentions during a certain time period (based on a frequency that the candidate features occur within the data within a recency time interval exceeding a threshold frequency))
(step D-1) an occurrence of a spreading of the candidate features from a first local network to one or more other local networks of the relationship network, the occurrence of a spreading of the candidate features being determined based on the candidate features occurring at a threshold increased frequency within the data for social media activity within the one or more other local networks relative to other features of interest; (As per/further to claims 2 and 15, below: 2.1 The turnaround from negative to positive change in rate of propagation, which occurs early, long before the contagion goes viral (statistical signature of critical mass point), 4.1  (all teaching analyzing features of interest/determining candidate features based on an occurrence of a spreading of the candidate features from a first local network to one or more other local networks of the relationship network, the occurrence of a spreading of the candidate features being determined based on the candidate features occurring at a threshold increased frequency within the data for social media activity within the one or more other local networks relative to other features of interest))
(step E) determine a complex social contagion score for the candidate features; and (4.2 determine aggregate measures of complex contagion, namely, the fraction of adopters with more than two adopting neighbors (CDF(k=2)), and the density of ties among early adopting users (the mean tie ratio, MTR, which is average of the within-group tie ratio, TR, for various choices of the number of first m adopters; MTR gives overall picture of density of social ties among the first adopters of the hashtag); 5.1 the measures, namely, percentage of instigators, percent of adopters having 2 or more adopter friends, extent of overlap, and temporal correlation between period of overlap decline and period of steeply rising number 
(step F) provide an indication regarding the classification as social contagion based on the complex social contagion score. (1, 2.1, 7 the analyses for determining complex contagion (based on the complex social contagion score) are to allow policy makers, etc. to anticipate viral phenomena, e.g., social movements, mass protests, well before they go viral, so that the policy makers, etc. are not taken by surprise when the movements/protests go viral, thus detecting (2.1) and anticipating (7) complex contagion/critical mass are deemed to teach providing an indication regarding the classification as social contagion; also, as per claims 2 and 15)

Regarding Claims 2 and 15
Fink teaches:
wherein the processing circuitry is further configured to determine a critical mass score for the candidate features, wherein the processing circuitry is configured to provide the indication regarding the classification as a social contagion is based on the critical mass score; and (2.1 (page 3) determining a critical mass score, representing a likelihood that a candidate feature has reached critical mass, as an indication of imminent complex contagion, the critical mass 
wherein the processing circuitry is further configured to output a warning of an occurrence of a social contagion based on the critical mass score. (As per claims 1 and 13, step F, detecting and anticipating social contagion are deemed to teach outputting a warning thereof)

Regarding Claims 3 and 16
Fink teaches:
wherein the critical mass score represents a likelihood that a candidate feature of the candidate features has reached critical mass. (As per claims 2 and 15) 

Regarding Claims 4 and 17
Fink teaches:
wherein the complex social contagion score represents a likelihood that a candidate feature of the candidate features is a complex contagion. (As per claims 1 and 13, step E)

Regarding Claims 5 and 18
Fink teaches:
(step A) wherein the candidate feature is an expression of a trend or idea that has been adopted by a particular user of the plurality of users responsive to apparent social pressure from a given local network to which the particular user belongs, the given local network to which the particular user belongs being one of the plurality of local networks of the relationship network, and (note: since candidate features are a subset of features of interest (as per claims 1 and 13, step D) and features of interest are hashtags (as per claims 1 and 13, step B), candidate features are hashtags; 3.1 tweet content includes hashtag; purposes of hashtag include (i) identifying the user with a social movement, and (ii) associating tweet with existing meme or running joke (wherein the candidate feature is an expression of a trend or idea that has been adopted by a particular user of the plurality of users); tweeting indicates adoption of idea (that has been adopted by a particular user of the plurality of users); 1 (page 2) it is assumed that the adoption of hashtags related to demands for social change incurs risk, and social reinforcement is thought to be a requirement when there is a risk in adopting an idea/behavior (an expression of a trend or idea that has been adopted by a particular user of the plurality of users responsive to an apparent social pressure from a given local network of the particular user), see also claims 5 and 18, step B)
(step B) wherein the complex social contagion score is indicative of a requirement for social pressure from at least two neighbors of the particular user from within the given local network of the particular user to trigger adoption. (2.1 complex contagion is a social contagion with adoption threshold of two or more adopting neighbors; 4 measure # (1) is the proportion of adopters of a hashtag who have two or more friends who previously adopted the hashtag, this is a measure of the relative degree of social reinforcement (pressure) at play in the adoption of a hashtag; see also Abstract, 1)


Regarding Claim 6 
Fink teaches:
(step A) wherein the candidate feature is an expression of a trend or idea in the recency time window that has been adopted by a particular user of the plurality of users responsive to apparent social pressure from a given local network to which the particular user belongs, the given local network to which the particular user belongs being one of the plurality of local networks of the relationship network, and (As per/further to claims 5 and 18, step A: 3.1 social movement, existing meme, and running joke are time-limited trends/ideas (in the recency time window); see also 4, 5.1 in the first D days (in the recency time window); 6 period of Boko Haram kidnappings (in the recency time window))
(step B) wherein the complex social contagion score is indicative of a requirement for social pressure from at least two neighbors of the particular user from within the given local network of the particular user to trigger adoption. (As per claims 5 and 18)

Regarding Claims 7 and 19
Fink teaches:
(step A) a multi-stage filter configured to filter the received data to reduce processing load associated with analyzing the features of interest. (As per claims 8, 9, 20 and 21: the filters of those claims constitute the multi-stage filter)

Regarding Claims 8 and 20
Fink teaches:
(step A) wherein the multi-stage filter comprises a sampler configured to randomly sample the received data, and (7 of the data received via the Twitter API, an arbitrary subset of it (random sample) was used for analysis)
(step B) a sliding window monitor configured to define a format for the features of interest. (As per/further to claims 1 and 13, step B: 3.1 filter the received data (tweets) to obtain hashtags (filtered data, subset of the data) from the data (features of interest), the filtering being based on format (the format defining a hashtag (feature of interest) is a phrase or compound words preceded by a "#" symbol))

Regarding Claims 9 and 21
Fink teaches:
(step A) wherein the multi-stage filter further comprises a third stage filter to filter the features of interest by type criteria to identify the candidate features. (As per/further to claims 1 and 13, steps D: 5.1, 5.4, Table 3, Fig. 9 features of interest) are filtered by type criteria -- type of hashtag, i.e., news hashtag versus social movement hashtag -- to identify candidate features)

Regarding Claims 11 and 23
Fink teaches:
(step A) wherein the features of interest are social media hashtags, and (As per claims 1 and 13, step B)
(step B) wherein the candidate features are hashtags that have entered a group of 300 most popular hashtags within the recency time window. (As per claims 1 and 13, step D: Abstract, 1, 3.1, 7, Table 3 (wherein the candidate features are hashtags that have entered a group of 300 most popular hashtags within the recency time window (hashtags of a threshold minimum level of popularity deemed to teach hashtags that have entered a group of 300 most popular hashtags within the recency time window)), 2.1, 4.1, 5.1, 6, 7, as per/further to claims 1 and 13, step D-1, and claims 2 and 15 (or hashtags that appear to have broken out of the local network of a particular user of the plurality of users))

Regarding Claim 24
Fink teaches:
wherein the determining the complex social contagion score for a given candidate feature of the candidate features is determined based on a function of a cumulative distribution, over k, of a percent of users that mention or repost the given candidate feature after k or more users of a given local network have mentioned or reposted the candidate feature, where k is 2 or 3. (4.1, 5.1, Figs. 4(a), 5(a))

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
The previous rejections under 35 U.S.C. 112 have been overcome or rendered moot in view of Applicant's claim amendments. Applicant's attention is directed to the instant rejections under 35 U.S.C. 112.

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101:
As explained above, the rejection under 35 U.S.C. 101 is withdrawn.

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 102:
Applicant's arguments filed on 25 November 2020 have been 
Applicant addresses the Office Action's citation of Fink 5.1, apparently alleging that it does not teach "considering a relationship network that defines a plurality of local networks based on the data, more than a threshold frequency of use of the candidate feature with respect to recency time window, or the occurrence of spreading of the candidate feature to other defined local networks."
The Examiner notes that both the previous rejection and the instant rejection cite numerous additional portions of Fink, as well as content of 5.1 not discussed in Applicant's argument, as teaching the subject matter in question. See rejections of claims 1 and 13 and (in the previous Office Action) of claims 10 and 22. Applicant has declined to address these additional portions/this additional content of Fink and the content of the rejections based thereon.
Upon reconsideration, the Examiner has determined that Fink teaches the instant claim amendments. See the rejection above in the body of the instant Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Among the cited references, Centola et al. (U.S. Patent Application Publication inter alia, determining and classifying a social contagion, and Li (U.S. Patent No. 8,881,040) teaches, inter alia, using a processor to output a warning of an Internet-based social disruption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewett II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692